947 F.2d 947
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Oscar Bacum WISE, II, Defendant-Appellee.
No. 91-5402.
United States Court of Appeals, Sixth Circuit.
Nov. 4, 1991.

1
Before RYAN and BOGGS, Circuit Judges, and HOOD, District Judge.*

ORDER

2
The sentence imposed is vacated and the case is remanded for resentencing in conformance with the Sentencing Guidelines and the mandatory minimum sentence provided by statute in this case.


3
The district court was without authority to depart from the mandatory minimum/Sentencing Guidelines prescribed sentence on the basis that the defendant provided substantial assistance to the government.   In this case, a departure based on the defendant's assistance could be made only upon a motion by the government and none was made.



*
 The Honorable Joseph M. Hood, District Judge for the Eastern District of Kentucky, sitting by designation